          Case 1:11-cr-01001-NRB Document 26 Filed 03/01/21 Page 1 of 2


David M. Siegal                                                                               Chrysler Center
212 692 6281                                                                                666 Third Avenue
dmsiegal@mintz.com                                                                       New York, NY 10017
mintz.com                                                                                       212 935 3000
                                                                                            212 983 3115 fax




                                                             February 26, 2021

VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:     United States v. George Daniel Trujillo, 11 Cr. 1001 (NRB)

Dear Judge Buchwald:

         My firm has been retained to represent George Daniel Trujillo with regard to his motion
(filed today) for an immediate reduction in sentence (“compassionate release”), pursuant to 18
U.S.C. § § 3582(c)(1)(A)(i) (the “First Step Act”).

        Mr. Trujillo’s motion is based, in part, on his various medical conditions, which place
him at increased risk of serious illness or death from COVID-19 infection. In support of his
motion, we have filed excerpts from Mr. Trujillo’s extensive medical records demonstrating
these medical conditions. (Dkt. 23-4).

       While Mr. Trujillo’s medical conditions are crucial to the determination of his motion for
compassionate release, we respectfully move this Court to place Mr. Trujillo’s medical records
under permanent seal to preserve the confidential information contained therein, .i.e.,
information concerning the precise details of Mr. Trujillo’s diagnoses, personally identifying
information such as his date of birth, and other biometric data.

        Under Lugosch v. Pyramid Co., 435 F.3d 110, 124 (2d Cir. 2006), this Court must assess
the public’s presumptive right to access judicial documents against any “countervailing factors”
favoring sealing. Detailed medical records of the type filed here present a quintessential
example of “countervailing factors.” See, e.g. United States v. Sattar, 471 F. Supp. 2d 380, 387
(S.D.N.Y. 2006) (discussing privacy interest in sensitive medical details). Further, Mr. Trujillo’s
interest in maintaining personal privacy as to these details outweighs any right of public access
to the documents, particularly as the public will be able to ascertain the basis for this Court’s
decision from Mr. Trujillo’s accompanying brief. Courts in this Circuit have routinely placed
similar documents filed in support of First Step Act motions under permanent seal. See, e.g.
United States v. Ebbers, 432 F. Supp. 3d 421, 423 n.1 (S.D.N.Y. 2020) (leaving medical records
in support of compassionate release application under seal despite discussion of conditions);
          Case 1:11-cr-01001-NRB Document 26 Filed 03/01/21 Page 2 of 2
The Honorable Naomi Reice Buchwald
February 26, 2021
Page 2

United States v. Sturdivant, No. 3:12-cr-74 (SRU), 2020 U.S. Dist. LEXIS 218557, at *2, 20 (D.
Conn. Nov. 23, 2020) (same).

For the foregoing reasons, Mr. Trujillo respectfully requests that his medical records be placed
under permanent seal.

                                                     Respectfully,




                                                     David M. Siegal


108543269v.1



Application granted.
SO ORDERED.




Dated:         New York, New York
               March 1, 2021
